Exhibit 10.98

 

[***].  Confidential Treatment Requested – Certain information in this exhibit
has been omitted and filed separately with the commission.  Confidential
treatment has been requested with respect the omitted portions.

 

SUBSCRIBER UNIT
LICENSE AGREEMENT

 

This Subscriber Unit License Agreement (the ”Agreement”) is entered into on
January 30, 2004 by and between QUALCOMM Incorporated, a Delaware corporation,
and UTStarcom, Inc., a Delaware corporation, with respect to the following
facts:

 

RECITALS

 

WHEREAS, QUALCOMM has developed certain proprietary Code Division Multiple
Access (“CDMA”) technology which may be useful in providing greater capacity and
improved quality and reliability compared to other cellular telephone
technologies, and QUALCOMM manufactures and sells CDMA components and equipment;

 

WHEREAS, LICENSEE desires to obtain a license of QUALCOMM’s Intellectual
Property to manufacture and sell Subscriber Units, and QUALCOMM desires to grant
such license in exchange for the license fees, royalties and other provisions
hereof in accordance with the terms and conditions set forth in this Agreement;
and

 

WHEREAS, QUALCOMM desires to obtain a license of LICENSEE’s Intellectual
Property to manufacture, use and sell Subscriber Units and Components, and
LICENSEE desires to grant such license in accordance with the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, the Parties hereby agree as follows:

 


1.                                       HEADINGS AND DEFINITIONS.


 

All headings used in this Agreement are inserted for convenience only and are
not intended to affect the meaning or interpretation of this Agreement or any
clause.  Reference to “third party” or “third parties” shall not mean either
Party or their Affiliates.  For the purpose of this Agreement, the following
definitions apply:

 

“Affiliates” means, as to a Party, any present or future Parent of the Party and
any present or future Subsidiary of the Party and/or its Parent, but only for so
long as the Parent remains the Parent of the Party and the Subsidiary remains a
Subsidiary of the Party and/or its Parent.  The term “Parent” means any
corporation or other legal entity that owns or controls, directly or indirectly,
(i) more than 50% of the shares or other securities of the Party entitled to
vote for election of directors (or other managing authority) of the Party or
(ii) if such Party does not have

 

--------------------------------------------------------------------------------


 

outstanding shares or securities, more than 50% of the equity interest in such
Party, but only for so long as such ownership or control exists in (i) or (ii)
above.  The term “Subsidiary” of a party means any corporation or other legal
entity (i) the majority (more than 50%) of whose shares or other securities
entitled to vote for election of directors (or other managing authority) is now
or hereafter owned or controlled by such party either directly or indirectly or
(ii) which does not have outstanding shares or securities but the majority (more
than 50%) of the equity interest in which is now or hereafter owned or
controlled by such party either directly or indirectly, but only for so long as
such ownership or control exists in (i) or (ii) above.

 

“Authorized Licensees” shall have the meaning described in Section 6.3 below.

 

“CDMA Applications” means all communication applications (regardless of the
transmission medium) that operate using code division multiple access (“CDMA”)
technology, whether or not based on IS-95, cdma2000 or W-CDMA, and irrespective
of frequency band.

 

“CDMA ASIC” means QUALCOMM’s mobile station modem (MSM) CDMA application
specific integrated circuit (including the hardware, firmware and/or associated
software that runs on the ASIC), and any revision, generation, modifications or
integration to or of the MSM, purchased by LICENSEE from QUALCOMM.

 

“Chipset” means a CDMA ASIC and all companion application specific integrated
circuits designed and offered for sale by QUALCOMM for use with such CDMA ASIC
in a Subscriber Unit (and future evolutions, combinations or versions of any of
the foregoing) and which are purchased by LICENSEE from QUALCOMM.

 

“Commercially Necessary IPR” means those Intellectual Property Rights which (i)
the Party or its Affiliates has the right to license to the other Party without
payment of royalties or any other consideration to any third party, (ii) are not
essential to the manufacture, use or sale of a usable Subscriber Unit and/or
Component that complies with the specifications of the CAI and (iii) provide
Subscriber Units and/or Components with a competitive advantage (e.g., cost,
lead-time or quality advantages) or which add to Subscriber Units or Components
a feature or other characteristic which may be reasonably required by the
marketplace; but the term Commercially Necessary IPR does not include any trade
name, trademark, service mark, or similar symbols, abbreviations, contractions
or simulations identifying the Party and its Affiliates (except as set forth in
Section 8, if the Party is QUALCOMM).

 

“Common Air Interface” or “CAI” means (i) the TIA’s IS-95 digital cellular
standard and other CDMA standards which specify the same Physical Layer as lS-95
if approved by QUALCOMM and adopted by other international standards bodies
throughout the world, and (ii) the technical description of any third generation
CDMA air interface standard for communication between cell site or other base
station transceivers and Subscriber units which (a) is adopted as an industry
standard by the Telecommunications Industry Association (“TIA”), the European
Telecommunication Standards Institute (“ETSI”), Japan’s Association of Radio
Industries and Businesses (“ARIB”) or other recognized international standards
bodies, (b) has been approved by QUALCOMM (i.e., QUALCOMM voted in favor of
adopting such standard), (c) supports operation with both GSM MAP and ANSI-41
networks in all operational (whether optional or

 

2

--------------------------------------------------------------------------------


 

not) modes or configurations, and (d) includes a multi-carrier, FDD CDMA mode of
operation and/or a direct sequence, FDD CDMA mode of operation.

 

“Components” means application specific integrated circuits (ASICs), electronic
devices, integrated circuits, including firmware thereon and accompanying or
associated software, and/or families of devices for use in wireless
telecommunications equipment.

 

“Costs” as such term is used in the definition of [***] shall include all actual
labor, material and other direct costs, expenses and associated burdens,
including overheads and general and administrative expenses, a reasonable
amortization of associated research and development expenses, and warranty
costs, all as consistently applied in accordance with U.S. generally accepted
accounting principles (GAAP).

 

“Dual Mode CDMA” means, as applied to Subscriber Units, having a capability to
operate with CDMA technology and existing analog FM cellular technology for
backward compatibility with analog FM cellular infrastructure and subscriber
units.

 

“Effective Date” means the date first set forth above.

 

“Eligible Subscriber Unit” means only those Subscriber Units that:  [***].

 

“Ericsson” means Telefonaktiebolaget LM Ericsson (publ), a Swedish corporation
and any of its subsidiaries in which it owns or controls fifty percent (50%) or
more of the voting power.

 

“Future Commercially Necessary IPR” means all claims of any patents (foreign and
domestic) which fall within the definition of Commercially Necessary IPR, but
which do not fall within the definition of Included Commercially Necessary IPR.

 

“Have Made” means the right of LICENSEE under Ericsson’s Patents to have a third
party make a Subscriber Unit for CDMA Applications for the use and benefit of
LICENSEE, provided that:

 

(i)                                     LICENSEE owns and supplies the designs,
or specifications, or working drawings to such third party;

 

(ii)                                  such designs, specifications, and working
drawings are in sufficient detail that no substantial additional design by such
third party is required;

 

(iii)                               such third party is not allowed to sell such
Subscriber Unit to other third parties; and

 

(iv)                              each such Subscriber Unit sold by LICENSEE
shall bear the trademarks, trade names, or other commercial indicia of LICENSEE,
although such Subscriber Units may be co-branded with the trademarks, trade
names, or other commercial indicia of the reseller or distributor of such
Subscriber Units.  The requirements of this subparagraph (iv) shall not apply
where a customer requires that the Subscriber Unit bear only such customer’s
trademarks, trade names, or other commercial indicia.

 

3

--------------------------------------------------------------------------------


 

“Included Commercially Necessary IPR” means (1) with respect to the Intellectual
Property Rights being licensed by QUALCOMM, (a) all claims of any patents
(foreign and domestic) which were issued or applied for on or before the
Effective Date and which constitute Commercially Necessary IPR and (b) all
copyright, trade secret, know-how, technical assistance and other intellectual
property rights which constitute Commercially Necessary IPR and which may be
furnished by QUALCOMM to LICENSEE pursuant to and during the term of this
Agreement and (2) with respect to the Intellectual Property Rights being
licensed by LICENSEE, (a) all claims of any patents (foreign and domestic) which
are now issued or which are applied for on or before the Effective Date and
which constitute Commercially Necessary IPR and (b) all copyright, trade
secrets, know-how, technical assistance and other intellectual property rights
which constitute Commercially Necessary IPR and which may be furnished by
LICENSEE to QUALCOMM pursuant to and during the term of this Agreement.

 

“Intellectual Property Rights” means patents, copyrights, trade secrets,
know-how and other intellectual property rights.

 

“InterDigital” means InterDigital Communications Corporation, InterDigital
Patents Corporation and/or InterDigital Technology Corporation.

 

“InterDigital’s Excluded Patents” means those claims of each of InterDigital’s
[***].

 

“InterDigital’s Five Patents” means [***].

 

“InterDigital Included Patents” means [***].

 

“InterDigital’s Patents” means [***].

 

“IS-95 Related Systems” means I-95 and any single carrier system with a
spreading bandwidth not greater than 1.25 MHz and based on or derived from
IS-95.

 

“Licensed Customer” means a person or entity that is licensed by QUALCOMM under
any or all of QUALCOMM’s Intellectual Property to make and sell Subscriber Units
that comply with or implement one or more of the air interface standards
included in the CAI (each such license agreement between QUALCOMM and a Licensed
Customer shall hereinafter be referred to as an ”LC License Agreement”).

 

“LICENSEE” means UTStarcom, Inc., a Delaware corporation.

 

“LICENSEE’s Intellectual Property” means LICENSEE’s Technically Necessary IPR
and LICENSEE’s Included Commercially Necessary IPR.

 

“Masks” and “Mask Sets” mean the mask sets for Components and/or the computer
output data used to generate the mask sets for Components.

 

“Net Selling Price”, with respect to each Subscriber Unit Sold by LICENSEE,
shall mean one of the following, whichever is applicable:

 

4

--------------------------------------------------------------------------------


 

(a)                                  When Sold by LICENSEE to a Purchaser
(a ”Purchaser” being a person or entity that does not control LICENSEE, is not
controlled by LICENSEE or is not in common control with LICENSEE; and the term
“control” for the above purposes shall mean the direct or indirect ownership or
control of more than a [***]), the Net Selling Price shall be [***]; or

 

(b)                                 When Sold by LICENSEE to a Related Carrier
or to a person or entity that is not a Purchaser (in either case, a ”Related
Buyer”), the Net Selling Price shall be [***]; or

 

(c)                                  When retained by LICENSEE for its own use
or lease, or when Sold by LICENSEE to a Related Buyer for its own use or lease,
the Net Selling Price shall be [***].

 

“Non-Eligible Subscriber Unit” means a Subscriber Unit that is not an Eligible
Subscriber Unit.

 

“Party” shall individually mean QUALCOMM or LICENSEE and the term “Parties”
shall collectively mean QUALCOMM and LICENSEE.

 

“Philips” shall mean Philips Electronics N.V., a company existing under the laws
of the Netherlands.

 

“Philips’ CDMA Technically Necessary Patents” means [***].

 

“Physical Layer” shall have the same meaning given to it in the TIA’s IS-95
digital cellular standard.

 

“QUALCOMM” means QUALCOMM Incorporated, a Delaware corporation.

 

“QUALCOMM’s Intellectual Property” means QUALCOMM’s Technically Necessary IPR
and QUALCOMM’s Included Commercially Necessary IPR and InterDigital’s Patents;
provided that, notwithstanding the foregoing, the term “QUALCOMM’s Intellectual
Property” shall not include any intellectual property owned by SnapTrack, Inc.,
including but not limited to its patents.

 

“Qualifying Subscriber Unit” means a Subscriber Unit which contains and
incorporates a CDMA ASIC purchased by LICENSEE from QUALCOMM.

 

“Related Carrier” means a wireless communications system operator that (i) owns
or controls, either directly or indirectly, a Significant Interest in LICENSEE,
(ii) a Significant Interest of which is owned or controlled, either directly or
indirectly, by LICENSEE, or (iii) a Significant Interest of which is owned or
controlled, either directly or indirectly, by a third party that also owns or
controls, either directly or indirectly, a Significant Interest in LICENSEE; and
for purposes of this definition, the term “Significant Interest” shall mean
[***].

 

“Selling Price” means the gross selling price and/or value of other
consideration charged by the LICENSEE or its final vendee Related Buyer for each
Subscriber Unit in the form in which it is Sold (whether or not assembled and
without excluding therefrom any Components or subassemblies thereof which are
included with such Subscriber Unit) deducting therefrom only the following items
[***].

 

5

--------------------------------------------------------------------------------


 

“Sold,” “Sale,” “Sell” means put into use, sold, leased or otherwise transferred
and a sale shall be deemed to have occurred upon first use, shipment or
invoicing, whichever shall first occur.

 

“Subscriber Unit” means a complete CDMA and/or Dual Mode CDMA telephone,
including but not limited to mobile, transportable and portable telephones,
which incorporates all or any part of QUALCOMM’s Intellectual Property and can
be used, without any additional equipment or components being attached thereto,
to initiate and/or receive Wireless telecommunications transmissions in
accordance with the CAI.

 

“Technically Necessary IPR” means all claims of any patents (foreign and
domestic), issued on, prior to or after the Effective Date which (i) the Party
and/or its Affiliates has the right to license to the other Party without
payment of royalties or any other consideration to any third party and (ii) are
essential to the manufacture, use or sale of Subscriber Units and/or Components
which comply with the specifications of the CAI (i.e., must be infringed upon in
order to comply with the CAI); but the term Technically Necessary IPR does not
include any trade name, trademark, service mark, or similar symbols,
abbreviation, contractions or simulations identifying the Party and its
Affiliates (except as set forth in Section 8, if the Party is QUALCOMM).

 

“Unlicensed Customer” means a person or entity that is not a Licensed Customer.

 

“Wireless” and “Wireless Applications” means terrestrial-based, land mobile,
wireless telecommunications applications which are based upon the CAI, including
but not limited to cellular, personal communications services (PCS), wireless
local loop and wireless PBX applications.  Notwithstanding the foregoing, the
terms “Wireless” and/or “Wireless Applications” shall not include (i) satellite
applications (defined as any application which utilizes a direct connection
between the Subscriber Unit and any satellite), and/or (ii) Cordless Telephone
Applications (defined as applications not dependent on use of a switch,
including but not limited to a PABX switch, for interface to the public
network).

 


2.                                       TERM OF AGREEMENT.


 

This Agreement shall commence upon the Effective Date and, unless otherwise
terminated or canceled as provided herein, shall continue in full force and
effect thereafter.

 


3.                                       LICENSE FEES TO QUALCOMM.


 

In partial consideration of the rights granted to LICENSEE under this Agreement,
LICENSEE shall pay [***].

 


4.                                       TECHNICAL ASSISTANCE.


 


4.1                                 TECHNICAL MEETINGS AND ASSISTANCE.  UPON
LICENSEE’S REASONABLE ADVANCE WRITTEN REQUEST, QUALCOMM SHALL PROVIDE REASONABLE
AMOUNTS OF TECHNICAL ASSISTANCE TO LICENSEE ON AN AS AVAILABLE BASIS AND AT
QUALCOMM’S THEN STANDARD RATES FOR PROVIDING SUCH TECHNICAL ASSISTANCE.  IN SUCH
EVENT, QUALCOMM SHALL BE PERMITTED TO INVOICE LICENSEE FOR SUCH CHARGES ON A
BI-WEEKLY BASIS.  PAYMENT BY LICENSEE WITH RESPECT TO SUCH INVOICES SHALL BE ON
[***] BASIS AFTER THE DATE OF THE INVOICE.  QUALCOMM MAY TERMINATE SUCH
ADDITIONAL TECHNICAL ASSISTANCE AT ANY TIME UPON WRITTEN NOTICE TO LICENSEE. 
THIS AGREEMENT


 

6

--------------------------------------------------------------------------------


 


SHALL NOT REQUIRE QUALCOMM TO PROVIDE ANY TECHNICAL ASSISTANCE RELATING TO THE
DESIGN OF COMPONENTS OR ANY TECHNICAL ASSISTANCE NOT RELATED TO SUBSCRIBER
UNITS.


 


4.2                                 LIMITATION ON DELIVERABLES.  NOTHING HEREIN
SHALL REQUIRE THE DELIVERY OF ANY DOCUMENTATION, INCLUDING BUT NOT LIMITED TO: 
(A) ANY MASK SETS DEVELOPED BY QUALCOMM, (B) ANY MICRO-CODE FOR EMBEDDED
PROCESSORS OR (C) ANY OF THE DETAILED ALGORITHMS FOR THE COMPONENTS OR THE
SUBSCRIBER UNIT MICROPROCESSOR.


 


4.3                                 REPRESENTATIONS AND LIMITATIONS ON FURNISHED
INFORMATION.  QUALCOMM SHALL USE REASONABLE COMMERCIAL EFFORTS TO VERIFY THE
ACCURACY OF THE INFORMATION FURNISHED BY IT HEREUNDER, BUT QUALCOMM SHALL NOT BE
LIABLE FOR DAMAGES ARISING OUT OF OR RESULTING FROM ANYTHING MADE AVAILABLE
HEREUNDER OR THE USE THEREOF NOR BE LIABLE TO LICENSEE FOR CONSEQUENTIAL,
SPECIAL OR INCIDENTAL DAMAGES UNDER ANY CIRCUMSTANCES.  THE SOLE OBLIGATION OF
QUALCOMM WITH RESPECT TO SUCH INFORMATION SHALL, SUBJECT TO THE OTHER PROVISIONS
HEREIN OR IN OTHER WRITTEN AGREEMENTS BETWEEN THE PARTIES, BE TO FURNISH IT TO
LICENSEE.  QUALCOMM SHALL HAVE NO RESPONSIBILITY FOR THE ABILITY OF LICENSEE TO
USE SUCH INFORMATION, THE QUALITY OR PERFORMANCE OF THE PRODUCTS PRODUCED
THEREFROM BY LICENSEE, OR THE CLAIMS OF THIRD PARTIES ARISING FROM THE USE OF
SUCH PRODUCTS OR INFORMATION.  QUALCOMM DOES NOT WARRANT AND SHALL NOT BE
RESPONSIBLE FOR ANY DESIGN, SPECIFICATION, DRAWING, BLUEPRINT, REPRODUCED
TRACING, OR OTHER DATA OR INFORMATION FURNISHED BY IT TO LICENSEE, EXCEPT THAT
IT SHALL FURNISH SUCH IN GOOD FAITH TO THE BEST OF QUALCOMM’S KNOWLEDGE AND
ABILITY.


 


5.                                       QUALCOMM LICENSE.


 


5.1                                 GRANT OF LICENSE FROM QUALCOMM.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO TIMELY
PAYMENT OF THE LICENSE FEES AND ROYALTIES SET FORTH HEREIN, QUALCOMM HEREBY
GRANTS TO LICENSEE A PERSONAL, NONTRANSFERABLE, WORLDWIDE AND NONEXCLUSIVE
LICENSE UNDER QUALCOMM’S INTELLECTUAL PROPERTY SOLELY FOR WIRELESS APPLICATIONS
TO (A) MAKE (AND HAVE MADE), IMPORT AND USE SUBSCRIBER UNITS, (B) SELL
SUBSCRIBER UNITS, BUT ONLY TO UNLICENSED CUSTOMERS (I.E., THIS PROVISION DOES
NOT GRANT LICENSEE A LICENSE OR ANY RIGHTS TO DIRECTLY OR INDIRECTLY SELL
SUBSCRIBER UNITS TO LICENSED CUSTOMERS), AND (C) TO MAKE (AND HAVE MADE)
COMPONENTS (PROVIDED SUCH COMPONENTS HAVE BEEN DESIGNED EXCLUSIVELY BY LICENSEE
AND WHICH DESIGN IS OWNED AND USED EXCLUSIVELY BY LICENSEE) AND IMPORT, USE,
SELL, LEASE AND OTHERWISE DISPOSE OF SUCH COMPONENTS BUT ONLY IF SUCH COMPONENTS
ARE INCLUDED AS PART OF AND WITHIN COMPLETE SUBSCRIBER UNITS SOLD BY LICENSEE IN
ACCORDANCE WITH THIS SECTION 5.1 (OR AS REPLACEMENT PARTS FOR SUCH SUBSCRIBER
UNITS PREVIOUSLY SOLD BY LICENSEE). NO OTHER, FURTHER OR DIFFERENT LICENSE IS
HEREBY GRANTED OR IMPLIED.


 


5.1.1                        SALES TO LICENSED CUSTOMERS.  ALTHOUGH LICENSEE IS
NOT LICENSED BY QUALCOMM HEREUNDER TO SELL SUBSCRIBER UNITS TO LICENSED
CUSTOMERS, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO PROHIBIT LICENSEE
FROM MAKING OR SELLING SUBSCRIBER UNITS TO A LICENSED CUSTOMER SOLELY IN
ACCORDANCE WITH THE ”HAVE MADE” RIGHTS OF SUCH LICENSED CUSTOMER AS SET FORTH IN
SUCH LICENSED CUSTOMER’S LC LICENSE AGREEMENT AND NO ROYALTY SHALL BE PAYABLE BY
LICENSEE HEREUNDER FOR SUCH SALES, NOTWITHSTANDING ANYTHING IN THE FOREGOING,
NOTHING HEREIN IS INTENDED TO MODIFY OR AMEND THE TERMS AND CONDITIONS OF ANY LC
LICENSE AGREEMENT, INCLUDING BUT NOT LIMITED TO THE SCOPE OF SUCH LICENSED
CUSTOMER’S “HAVE MADE” RIGHTS OR THE ROYALTIES PAYABLE THEREUNDER.  LICENSEE
HEREBY REPRESENTS AND WARRANTS THAT

 

7

--------------------------------------------------------------------------------


 


LICENSEE WILL NOT ENGAGE IN ANY TRANSACTION(S) THAT FACILITATE THE SALE, WHETHER
DIRECTLY OR INDIRECTLY, OF ANY SUBSCRIBER UNITS TO A LICENSED CUSTOMER, EXCEPT
AS EXPRESSLY PROVIDED FOR IN THIS SECTION 5.1.1.


 


5.1.2                        INTERDIGITAL’S PATENTS.  THE LICENSE GRANTED BY
QUALCOMMM UNDER SECTION 5.1 WITH RESPECT TO INTERDIGITAL’S PATENTS IS SUBJECT TO
ALL OTHER LIMITATIONS SET FORTH IN THIS AGREEMENT WHICH ARE APPLICABLE TO ALL OF
QUALCOMM’S INTELLECTUAL PROPERTY LICENSED HEREUNDER AND IS ALSO SUBJECT TO THE
FOLLOWING LIMITATIONS:


 

[***].

 


5.2                                 ROYALTIES.  IN PARTIAL CONSIDERATION FOR THE
LICENSE FROM QUALCOMM, LICENSEE SHALL PAY TO QUALCOMM, [***]:


 


5.2.1                        ROYALTIES FOR ELIGIBLE SUBSCRIBER UNITS.  FOR EACH
ELIGIBLE SUBSCRIBER UNIT SOLD BY LICENSEE, LICENSEE SHALL PAY ROYALTIES IN AN
AMOUNT EQUAL TO [***]


 


5.2.2                        ROYALTIES FOR NON-ELIGIBLE SUBSCRIBER UNITS.  FOR
EACH NON-ELIGIBLE SUBSCRIBER UNIT SOLD BY LICENSEE, LICENSEE SHALL PAY ROYALTIES
TO QUALCOMM IN AN AMOUNT EQUAL TO [***].


 

Royalties shall be payable on all Subscriber Units Sold by LICENSEE regardless
of whether the use or incorporation of QUALCOMM’s Intellectual Property arises
from the use of one or more Components from whomsoever purchased by LICENSEE. 
[***].

 

QUALCOMM will credit to LICENSEE the amount of any overpayment of royalties made
hereunder in error provided that such overpayment is identified and fully
explained in a written notice from LICENSEE to QUALCOMM delivered no later than
[***] after the due date of the payment which included such alleged overpayment,
provided further that QUALCOMM is able to verify to its own satisfaction the
existence and extent of such overpayment. The foregoing procedure shall
constitute the sole basis for LICENSEE to claim overpayments under this
Agreement and shall not be affected by any statement appearing on any check,
royalty report, cover letter, or other document, except to the extent agreed
upon by QUALCOMM in a writing signed by an authorized representative of
QUALCOMM.

 


5.3                                 RIGHT TO SUBLICENSE AFFILIATES.  LICENSEE
SHALL HAVE THE RIGHT TO GRANT SUBLICENSES ONLY TO AFFILIATES OF LICENSEE WITH
RESPECT TO ANY RIGHTS CONFERRED UPON LICENSEE UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT (I) LICENSEE SHALL NOT HAVE THE RIGHT TO GRANT SUBLICENSES TO
[***] WITHOUT FIRST OBTAINING QUALCOMM’S WRITTEN APPROVAL, WHICH APPROVAL SHALL
BE AT QUALCOMM’S SOLE DISCRETION, AND (II) ANY SUCH SUBLICENSE SHALL BE SUBJECT
IN ALL RESPECTS TO THE RESTRICTIONS, EXCEPTIONS, ROYALTY AND OTHER PAYMENT
OBLIGATIONS, REPORTS, TERMINATION PROVISIONS, AND OTHER PROVISIONS CONTAINED IN
THIS AGREEMENT.  LICENSEE SHALL ALSO PAY OR CAUSE ITS AFFILIATES TO PAY THE SAME
ROYALTIES ON ALL SUBSCRIBER UNITS SOLD BY ITS AFFILIATES AS IF LICENSEE HAD SOLD
SUCH SUBSCRIBER UNITS.  LICENSEE SHALL REPORT TO QUALCOMM THE [***] FOR ALL
SUBSCRIBER UNITS SOLD BY EACH SUCH AFFILIATE.  LICENSEE, IN ADDITION TO ITS
AFFILIATES, SHALL BE RESPONSIBLE AND LIABLE TO QUALCOMM IN THE EVENT THAT ANY OF


 

8

--------------------------------------------------------------------------------


 


ITS AFFILIATES FAILS UNDER ANY SUCH SUBLICENSE TO HONOR AND COMPLY WITH ALL
OBLIGATIONS OF LICENSEE AS THOUGH SAID OBLIGATIONS WERE MADE EXPRESSLY
APPLICABLE TO THE AFFILIATE.  ANY SUBLICENSE BY LICENSEE TO AN AFFILIATE OF
LICENSEE SHALL TERMINATE IMMEDIATELY IF SUCH AFFILIATE CEASES TO BE AN AFFILIATE
OF LICENSEE.  EXCEPT AS SET FORTH ABOVE, LICENSEE SHALL HAVE NO RIGHT TO
SUBLICENSE ANY OF QUALCOMM’S INTELLECTUAL PROPERTY OR ANY OF THE RIGHTS
CONFERRED UPON LICENSEE UNDER THIS AGREEMENT.


 


5.4                                 [***].


 


5.5                                 TAXES.  ANY TAXES, DUTIES OR IMPOSTS OTHER
THAN INCOME OR PROFITS TAXES ASSESSED OR IMPOSED UPON THE SUMS DUE HEREUNDER IN
THE UNITED STATES, SHALL BE BORNE AND DISCHARGED BY [***].  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT SUMS PAYABLE UNDER THIS AGREEMENT (OTHER THAN THE [***])
BECOME SUBJECT TO INCOME OR PROFITS TAXES UNDER THE TAX LAWS OF ANY COUNTRY AND
APPLICABLE TREATIES BETWEEN THE UNITED STATES AND SUCH COUNTRY, [***].


 


5.6                                 CONVERSION TO U.S. DOLLARS.  ROYALTIES SHALL
BE PAID IN U.S. DOLLARS.  TO THE EXTENT THAT THE [***] FOR SUBSCRIBER UNITS SOLD
BY LICENSEE OUTSIDE OF THE UNITED STATES IS PAID TO LICENSEE OTHER THAN IN U.S.
DOLLARS, LICENSEE SHALL CONVERT THE PORTION OF THE ROYALTY PAYABLE TO QUALCOMM
FROM SUCH [***] INTO U.S. DOLLARS AT THE OFFICIAL RATE OF EXCHANGE OF THE
CURRENCY OF THE COUNTRY FROM WHICH THE [***] WAS PAID, AS QUOTED BY THE U.S.
WALL STREET JOURNAL (OR THE CHASE MANHATTAN BANK OR ANOTHER AGREED-UPON SOURCE
IF NOT QUOTED IN THE WALL STREET JOURNAL) FOR THE LAST BUSINESS DAY OF THE
CALENDAR QUARTER IN WHICH SUCH SUBSCRIBER UNITS WERE SOLD.  IF THE TRANSFER OF
OR THE CONVERSION INTO U.S. DOLLARS IS NOT LAWFUL OR POSSIBLE, THE PAYMENT OF
SUCH PART OF THE ROYALTIES AS IS NECESSARY SHALL BE MADE BY THE DEPOSIT THEREOF,
IN THE CURRENCY OF THE COUNTRY WHERE THE SALE WAS MADE ON WHICH THE ROYALTY WAS
BASED TO THE CREDIT AND ACCOUNT OF QUALCOMM OR ITS NOMINEE IN ANY COMMERCIAL
BANK OR TRUST COMPANY OF QUALCOMM’S CHOICE LOCATED IN THAT COUNTRY, PROMPT
NOTICE OF WHICH SHALL BE GIVEN BY LICENSEE TO QUALCOMM.


 


5.7                                 [***].


 


5.8                                 ERICSSON PATENTS.


 


5.8.1                        ERICSSON PATENTS [***].


 


5.8.2                        [***] UNDER ERICSSON’S PATENTS.  [***]


 


5.8.3                        [***].


 


5.9                                 [***]


 


6.                                       LICENSEE’S LICENSE.


 


6.1                                 GRANT OF LICENSE FROM LICENSEE.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, LICENSEE HEREBY GRANTS TO (A)
QUALCOMM A PERSONAL, NONTRANSFERABLE, WORLDWIDE, NONEXCLUSIVE, FULLY-PAID AND
ROYALTY FREE LICENSE UNDER LICENSEE’S INTELLECTUAL PROPERTY TO MAKE (AND HAVE
MADE), IMPORT, USE AND SELL, LEASE OR OTHERWISE DISPOSE OF SUBSCRIBER UNITS, AND
(B) QUALCOMM AND A SUCCESSOR (AS DEFINED BELOW) A PERSONAL, NONTRANSFERABLE,


 


9

--------------------------------------------------------------------------------



 


WORLDWIDE, NONEXCLUSIVE, FULLY-PAID AND ROYALTY FREE LICENSE UNDER LICENSEE’S
INTELLECTUAL PROPERTY TO MAKE (AND HAVE MADE), IMPORT, USE, SELL, LEASE OR
OTHERWISE DISPOSE OF COMPONENTS. NO OTHER, FURTHER OR DIFFERENT LICENSE IS
HEREBY GRANTED OR IMPLIED.  FOR PURPOSES OF THIS SECTION 6, A ”SUCCESSOR” MEANS
ANY SUCCESSOR (BY PURCHASE, DIVESTITURE, MERGER OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF QUALCOMM’S COMPONENTS BUSINESS.


 


6.2                                 RIGHT TO SUBLICENSE AFFILIATES.  IN ADDITION
TO SECTION 6.3, QUALCOMM AND THE SUCCESSOR SHALL HAVE THE RIGHT TO GRANT
SUBLICENSES ONLY TO AFFILIATES OF QUALCOMM OR THE SUCCESSOR, RESPECTIVELY, WITH
RESPECT TO ANY RIGHTS CONFERRED UPON QUALCOMM OR THE SUCCESSOR UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT WAY SUCH SUBLICENSE SHALL BE SUBJECT IN ALL
RESPECTS TO THE RESTRICTIONS, EXCEPTIONS, TERMINATION PROVISIONS, AND OTHER
PROVISIONS CONTAINED IN THIS AGREEMENT.  QUALCOMM (OR THE SUCCESSOR), IN
ADDITION TO ITS AFFILIATES, SHALL BE RESPONSIBLE AND LIABLE TO LICENSEE IN THE
EVENT THAT ANY OF ITS AFFILIATES FAILS UNDER ANY SUCH SUBLICENSE TO HONOR AND
COMPLY WITH ALL OBLIGATIONS OF QUALCOMM (OR THE SUCCESSOR) AS THOUGH SAID
OBLIGATIONS WERE MADE EXPRESSLY APPLICABLE TO THE AFFILIATE.  EXCEPT AS SET
FORTH ABOVE, QUALCOMM AND THE SUCCESSOR SHALL HAVE NO RIGHT TO SUBLICENSE ANY OF
LICENSEE’S INTELLECTUAL PROPERTY.  ANY SUBLICENSE BY QUALCOMM OR THE SUCCESSOR
TO AN AFFILIATE OF QUALCOMM OR THE SUCCESSOR SHALL TERMINATE IMMEDIATELY IF SUCH
AFFILIATE CEASES TO BE AN AFFILIATE OF QUALCOMM OR THE SUCCESSOR, AS THE CASE
MAY BE.


 


6.3                                 [***].


 


6.4                                 LICENSE OF FUTURE COMMERCIALLY NECESSARY
IPR.  EACH PARTY AGREES THAT, TO THE EXTENT IT MAKES LICENSES OF FUTURE
COMMERCIALLY NECESSARY IPR GENERALLY AVAILABLE TO THIRD PARTIES, IT WILL, IF
REQUESTED BY THE OTHER PARTY, OFFER SUCH LICENSES TO THE OTHER PARTY ON
COMMERCIALLY REASONABLE TERMS AND CONDITIONS.


 


6.5                                 LICENSEE REPRESENTATION AND WARRANTY. 
LICENSEE HEREBY REPRESENTS AND WARRANTS THAT LICENSEE HAS THE AUTHORITY ON ITS
OWN BEHALF AND ON BEHALF OF LICENSEE’S AFFILIATES TO GRANT THE LICENSES AND
COVENANTS PROVIDED UNDER THIS SECTION 6.


 


7.                                       BEST EFFORTS TO MARKET AND SELL.


 

LICENSEE shall use its best efforts to market, promote and sell Subscriber Units
on a worldwide basis.

 


8.                                       MARKING; LABEL.


 


8.1                                 PATENT MARKINGS.  LICENSEE AGREES TO AFFIX
TO THE EXTERIOR OR THE INTERIOR OF THE TRANSCEIVER UNIT OF EACH SUBSCRIBER UNIT
AND THE PACKAGE CONTAINING SUCH SUBSCRIBER UNIT A LEGIBLE NOTICE READING: 
“LICENSED BY QUALCOMM INCORPORATED UNDER ONE OR MORE OF THE FOLLOWING PATENTS,”
FOLLOWED BY A LIST OF APPLICABLE PATENT NUMBERS TAKEN FROM THE LIST OF
QUALCOMM’S PATENTS OR AS MAY OTHERWISE BE INSTRUCTED BY QUALCOMM.


 


8.2                                 LOGO.  ATTACHED HERETO AS EXHIBIT A IS THE
CDMA DESIGNATED LOGO (THE ”LOGO”).  THE PARTIES AGREE THAT QUALCOMM IS THE OWNER
OF THE LOGO.  QUALCOMM CLAIMS ALL COMMON LAW TRADEMARKS IN THE LOGO AND HAS
FILED, OR WILL FILE, APPLICATIONS TO OBTAIN TRADEMARK REGISTRATION FOR THE
LOGO.  IF, FOR WHATEVER REASON, REGISTRATIONS ARE NOT GRANTED OR USE OF THE LOGO


 

10

--------------------------------------------------------------------------------


 


IS DEEMED BY QUALCOMM TO BE INADVISABLE, QUALCOMM SHALL HAVE THE RIGHT TO EITHER
DESIGNATE A NEW LOGO, SUBJECT TO LICENSEE’S APPROVAL, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD, OR TERMINATE LICENSEE’S RIGHT TO USE THE LOGO, OR
CONTINUE LICENSEE’S RIGHT TO USE THE LOGO UNDER QUALCOMM’S COMMON LAW RIGHTS. 
UNTIL THE LOGO IS PROPERLY REGISTERED, LICENSEE SHALL ACKNOWLEDGE QUALCOMM’S
OWNERSHIP OF SAME BY DISPLAYING A SUPERSCRIPT “TM” TO THE LOGO (E.G., LOGO ™),
OR STATING THAT “THE LOGO IS A TRADEMARK OF QUALCOMM INCORPORATED.


 


8.3                                 LOGO DISPLAY.  UNLESS OTHERWISE NOTIFIED BY
QUALCOMM AS SET FORTH IN SECTION 8.2 ABOVE, LICENSEE SHALL PROMINENTLY DISPLAY
THE LOGO ON THE EXTERIOR OF EACH SUBSCRIBER UNIT SOLD BY IT.  THE EXACT EXTERIOR
LOCATION AND SIZE SHALL BE SUBJECT TO LICENSEE’S REASONABLE DISCRETION, PROVIDED
THAT THE LOGO SHALL BE READABLE AND SHALL BE PERMANENTLY AFFIXED. THE LOGO SHALL
BE DESIGNED TO REMAIN VISIBLY DISPLAYED ON THE EXTERIOR OF THE SUBSCRIBER UNIT


 


8.4                                 TRADEMARK LIMITATION.  LICENSEE DOES NOT
HEREBY ACQUIRE, AND SHALL NOT ATTEMPT TO ACQUIRE, BY REGISTRATION, USE OR
OTHERWISE, THE LOGO, OR ANY CONFUSINGLY SIMILAR MARK, OR ANY OTHER TRADEMARK,
SERVICE MARK OR TRADE NAME OF OR USED BY QUALCOMM, OR ANY CONFUSINGLY SIMILAR
MARK.


 


9.                                       QUALITY CONTROL.


 


9.1                                 GENERAL QUALITY OF SUBSCRIBER UNITS. 
THROUGHOUT THE TERM OF THIS AGREEMENT, LICENSEE SHALL MAINTAIN, FOR THE
SUBSCRIBER UNITS MANUFACTURED OR SOLD BY IT, AT LEAST THE SAME MANUFACTURING,
SERVICING AND QUALITY STANDARDS CURRENTLY UTILIZED BY LICENSEE IN CONNECTION
WITH ITS OTHER SUBSCRIBER UNITS.


 


9.2                                 STANDARDS COMPLIANCE TESTING.  LICENSEE
REPRESENTS AND WARRANTS THAT THE SUBSCRIBER UNITS AND COMPONENTS THAT IT MAKES
OR HAS MADE WILL ADHERE WITH AND CONFORM TO, IN ALL RESPECTS, THE SPECIFICATIONS
CONTAINED IN THE CAI IMPLEMENTED BY SUCH SUBSCRIBER UNITS AND ADOPTED IN THE
TERRITORY IN WHICH SUCH SUBSCRIBER UNITS ARE INTENDED TO BE USED AND THAT
LICENSEE SHALL COMPLY WITH THE RULES, REGULATIONS OR OTHER REQUIREMENTS SET BY
SUCH AUTHORIZED STANDARDS BODY.  LICENSEE SHALL, AT QUALCOMM’S REASONABLE
WRITTEN REQUEST, PERMIT QUALCOMM OR ENTITIES DESIGNATED BY QUALCOMM AND ACCEPTED
BY LICENSEE, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, TO
PERFORM TESTS OF LICENSEE’S SUBSCRIBER UNITS TO ENSURE COMPLIANCE AND CONFORMITY
WITH THE APPLICABLE CAI.  IF SUCH TESTS INDICATE MATERIAL NONCOMPLIANCE OR
NONCONFORMITY THEREWITH, SUCH TESTS SHALL BE AT LICENSEE’S COST AND LICENSEE
SHALL REIMBURSE QUALCOMM FOR ANY SUCH REASONABLE TESTS PERFORMED BY QUALCOMM AT
QUALCOMM’S THEN STANDARD RATES FOR SUCH SERVICES; PROVIDED THAT THE TOTAL FEES
FOR EACH SUCH TEST PERFORMED SHALL NOT EXCEED [***] FOR EACH TEST. 
NONCONFORMING SUBSCRIBER UNITS, IF ANY, SHALL NOT BE SOLD OR MARKETED BY
LICENSEE UNTIL THE NON-CONFORMITY IS CORRECTED.


 


10.                                 INFORMATION.


 


10.1                           RESTRICTIONS ON DISCLOSURE AND USE.  ALL
DOCUMENTATION AND TECHNICAL AND BUSINESS INFORMATION AND INTELLECTUAL PROPERTY
IN WHATEVER FORM RECORDED THAT A PARTY DOES NOT WISH TO DISCLOSE WITHOUT
RESTRICTION (“INFORMATION”) SHALL REMAIN THE PROPERTY OF THE FURNISHING


 


11

--------------------------------------------------------------------------------



 


PARTY AND MAY BE USED BY THE RECEIVING PARTY ONLY AS FOLLOWS.  SUCH INFORMATION
(A) SHALL NOT BE REPRODUCED OR COPIED, IN WHOLE OR PART, EXCEPT FOR USE AS
EXPRESSLY AUTHORIZED IN THIS AGREEMENT; AND (B) SHALL, TOGETHER WITH ANY FULL OR
PARTIAL COPIES THEREOF, BE RETURNED OR DESTROYED WHEN NO LONGER NEEDED OR UPON
ANY TERMINATION OF THIS AGREEMENT, AND (C) SHALL BE DISCLOSED ONLY TO EMPLOYEES
OR AGENTS OF A PARTY WITH A NEED TO KNOW. MOREOVER, SUCH INFORMATION SHALL BE
USED BY THE RECEIVING PARTY ONLY FOR THE PURPOSE OF PERFORMING UNDER THIS
AGREEMENT OR IN THE EXERCISE OF ITS RIGHTS IT MAY RECEIVE UNDER THE PROVISIONS
OF THIS AGREEMENT.  UNLESS THE FURNISHING PARTY CONSENTS IN THIS AGREEMENT OR
OTHERWISE IN WRITING, SUCH INFORMATION SHALL BE HELD IN STRICT CONFIDENCE BY THE
RECEIVING PARTY.  THE RECEIVING PARTY MAY DISCLOSE SUCH INFORMATION TO OTHER
PERSONS, UPON THE FURNISHING PARTY’S PRIOR WRITTEN AUTHORIZATION, BUT SOLELY TO
PERFORM ACTS WHICH THIS CLAUSE EXPRESSLY AUTHORIZES THE RECEIVING PARTY TO
PERFORM ITSELF AND FURTHER PROVIDED SUCH OTHER PERSON AGREES IN WRITING (A COPY
OF WHICH WRITING WILL BE PROVIDED TO THE FURNISHING PARTY AT ITS REQUEST) TO THE
SAME CONDITIONS RESPECTING USE OF INFORMATION CONTAINED IN THIS CLAUSE AND TO
ANY OTHER REASONABLE CONDITIONS REQUESTED BY THE FURNISHING PARTY.  THESE
RESTRICTIONS ON THE USE OR DISCLOSURE OF INFORMATION SHALL NOT APPLY TO ANY
INFORMATION:  (I) WHICH CAN BE PROVEN TO BE OR HAVE BEEN INDEPENDENTLY DEVELOPED
BY THE RECEIVING PARTY OR LAWFULLY RECEIVED FREE OF RESTRICTION FROM ANOTHER
SOURCE HAVING THE RIGHT TO SO FURNISH SUCH INFORMATION; OR (II) AFTER IT HAS
BECOME GENERALLY KNOWN TO THE PUBLIC WITHOUT BREACH OF THIS AGREEMENT BY THE
RECEIVING PARTY; OR (III) WHICH AT THE TIME OF DISCLOSURE TO THE RECEIVING PARTY
WAS KNOWN TO SUCH PARTY FREE OF RESTRICTION AND CLEARLY EVIDENCED BY
DOCUMENTATION IN SUCH PARTY’S POSSESSION; OR (IV) WHICH THE DISCLOSING PARTY
AGREES IN WRITING IS FREE OF SUCH RESTRICTIONS; OR (V) WHICH IS THE SUBJECT OF A
SUBPOENA OR OTHER LEGAL OR ADMINISTRATIVE DEMAND FOR DISCLOSURE OR IS DISCLOSED
IN RESPONSE TO A VALID ORDER OF A COURT OR OTHER GOVERNMENTAL BODY, BUT ONLY TO
THE EXTENT OF AND FOR THE PURPOSES OF SUCH DEMAND OR ORDER; PROVIDED, HOWEVER,
THAT SUCH RECEIVING PARTY SHALL FIRST NOTIFY THE FURNISHING PARTY IN WRITING OF
THE DEMAND OR ORDER AND PERMIT AND COOPERATE WITH THE FURNISHING PARTY IN
SEEKING AN APPROPRIATE PROTECTIVE ORDER (OR AN EQUIVALENT MECHANISM FOR
PROTECTING SUCH INFORMATION IN THE RELEVANT JURISDICTIONS).


 


10.2                           SCOPE OF INFORMATION.  INFORMATION IS SUBJECT TO
THIS SECTION 10 WHETHER DELIVERED ORALLY OR IN TANGIBLE FORM AND WITHOUT REGARD
TO WHETHER IT HAS BEEN IDENTIFIED OR MARKED AS CONFIDENTIAL OR OTHERWISE SUBJECT
TO THIS SECTION 10.  EACH PARTY AGREES TO USE ITS BEST EFFORTS TO MARK OR
OTHERWISE IDENTIFY PROPRIETARY ALL INFORMATION THEY DESIRE TO BE SUBJECT TO THE
TERMS OF THIS CLAUSE BEFORE FURNISHING IT TO THE OTHER PARTY.  AND, UPON
REQUEST, A PARTY SHALL PROMPTLY IDENTIFY WHETHER SPECIFIED INFORMATION MUST BE
HELD BY THE REQUESTING PARTY SUBJECT TO THIS CLAUSE.


 


10.3                           FURNISHING INFORMATION TO THIRD PARTIES.  NOTHING
HEREIN SHALL BE DEEMED TO BAR DISCLOSURE OF INFORMATION BY A RECEIVING PARTY TO
THIRD PARTIES, WITH WRITTEN CONSENT OF THE FURNISHING PARTY, IF SUCH DISCLOSURE
IS REASONABLY NECESSARY FOR ENJOYMENT OF THE DISCLOSING PARTY’S RIGHTS TO USE
INTELLECTUAL PROPERTY RIGHTS LICENSED UNDER THIS AGREEMENT, AND PROVIDED THAT
EACH SUCH THIRD PARTY AGREES IN WRITING TO PROTECT THE INFORMATION UNDER TERMS
AND CONDITIONS COMPARABLE, IN ALL MATERIAL RESPECTS, TO THE TERMS CONTAINED IN
THIS SECTION 10 AND SECTION 18 WITH RESPECT TO SURVIVABILITY.


 

12

--------------------------------------------------------------------------------


 


11.                                 DISCLAIMER/ LIMITATION OF LIABILITY.


 


11.1                           EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
QUALCOMM MAKES NO WARRANTIES IN THIS AGREEMENT AS TO PRODUCTS, TECHNOLOGY,
MATERIALS, SERVICES, INFORMATION OR OTHER ITEMS IT FURNISHES TO LICENSEE,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR THAT SUCH ITEMS ARE FREE FROM THE
RIGHTFUL CLAIM OF ANY THIRD PARTY, BY WAY OF INFRINGEMENT OR THE LIKE.


 

QUALCOMM SHALL NOT BE LIABLE TO LICENSEE FOR ANY [***].  LICENSEE SHALL BE
PERMITTED TO ENJOIN THE UNAUTHORIZED USE BY QUALCOMM OF ANY OF LICENSEE’S
INFORMATION.

 


11.2                           NEGATION OF REPRESENTATION AND WARRANTIES. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS AGREEMENT SHALL
BE CONSTRUED AS (A) REQUIRING THE FILING OF ANY PATENT APPLICATION, THE SECURING
OF ANY PATENT OR THE MAINTAINING OF ANY PATENT IN FORCE; (B) A WARRANTY OR
REPRESENTATION BY EITHER PARTY AS TO THE VALIDITY OR SCOPE OF ANY PATENT,
COPYRIGHT OR OTHER INTELLECTUAL PROPERTY RIGHT; (C) A WARRANTY OR REPRESENTATION
THAT ANY MANUFACTURE, SALE, LEASE, USE OR IMPORTATION WILL BE FREE FROM
INFRINGEMENT OF PATENTS, COPYRIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF
OTHERS, AND IT SHALL BE THE SOLE RESPONSIBILITY OF LICENSEE TO MAKE SUCH
DETERMINATION AS IS NECESSARY WITH RESPECT TO THE ACQUISITION OF LICENSES UNDER
PATENTS AND OTHER INTELLECTUAL PROPERTY OF THIRD PARTIES; (D) AN AGREEMENT TO
BRING OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT; (E)
AN OBLIGATION TO FURNISH ANY MANUFACTURING ASSISTANCE; OR (F) CONFERRING ANY
RIGHT TO USE, IN ADVERTISING, PUBLICITY OR OTHERWISE, ANY NAME, TRADE NAME OR
TRADEMARK, OR ANY CONTRACTION, ABBREVIATION OR SIMULATION THEREOF (OTHER THAN AS
SET FORTH IN SECTION 8).


 


12.                                 INDEMNITY FOR DAMAGE TO PERSONS, PROPERTY OR
BUSINESS.


 


12.1                           INDEMNIFICATION BY LICENSEE.  LICENSEE SHALL
INDEMNIFY, DEFEND AND HOLD QUALCOMM HARMLESS FROM, ANY AND ALL CLAIMS,
JUDGMENTS, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING
OUT OF OR RELATED, DIRECTLY OR INDIRECTLY, TO ANY INJURY, LOSS OR DAMAGE TO
PERSONS, PROPERTY OR BUSINESS ARISING FROM, RELATING TO, OR IN ANY WAY CONNECTED
WITH, ANY SUBSCRIBER UNITS OR COMPONENTS WHICH LICENSEE OR ITS AFFILIATES
MANUFACTURES OR HAS MANUFACTURED AND SELLS TO A THIRD PARTY OR ITS AFFILIATES. 
LICENSEE AGREES TO INDEMNIFY AND HOLD HARMLESS QUALCOMM AGAINST ALL LIABILITY OR
RESPONSIBILITY TO LICENSEE OR TO OTHERS FOR ANY FAILURE IN PRODUCTION, DESIGN,
OPERATION OR OTHERWISE OF PRODUCTS MANUFACTURED BY OR ON BEHALF OF LICENSEE AND
SOLD TO THIRD PARTIES.


 


12.2                           INDEMNIFICATION BY QUALCOMM.  QUALCOMM SHALL
INDEMNIFY, DEFEND AND HOLD LICENSEE HARMLESS FROM, ANY AND ALL CLAIMS,
JUDGMENTS, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING
OUT OF OR RELATED, DIRECTLY OR INDIRECTLY, TO ANY INJURY, LOSS OR DAMAGE TO
PERSONS, PROPERTY OR BUSINESS ARISING FROM, RELATING TO, OR IN ANY WAY CONNECTED
WITH, ANY SUBSCRIBER UNITS OR COMPONENTS WHICH QUALCOMM MANUFACTURES OR HAS
MANUFACTURED AND SELLS TO A THIRD PARTY OR ITS AFFILIATES.  QUALCOMM AGREES TO
INDEMNIFY AND HOLD HARMLESS LICENSEE AGAINST ALL LIABILITY OR RESPONSIBILITY TO
QUALCOMM OR TO OTHERS FOR ANY FAILURE IN


 


13

--------------------------------------------------------------------------------



 


PRODUCTION, DESIGN, OPERATION OR OTHERWISE OF PRODUCTS MANUFACTURED BY OR ON
BEHALF OF QUALCOMM AND SOLD TO THIRD PARTIES.


 


12.3                           NOTICE, DEFENSE AND COOPERATION. THE PARTY
SEEKING INDEMNIFICATION UNDER SECTION 12.1 OR 12.2 ABOVE SHALL PROVIDE THE
INDEMNIFYING PARTY WITH PROMPT NOTICE OF ANY CLAIM WITHIN SUCH PROVISIONS, SHALL
GIVE THE INDEMNIFYING PARTY THE FULL RIGHT TO DEFEND ANY SUCH CLAIM AND SHALL
COOPERATE FULLY IN SUCH DEFENSE.


 


13.                                 TERMINATION.


 


13.1                           TERMINATION FOR CAUSE BY QUALCOMM.  QUALCOMM MAY
TERMINATE THIS AGREEMENT, BY WRITTEN NOTICE TO LICENSEE, IF LICENSEE SHALL AT
ANY TIME DEFAULT IN THE PAYMENT HEREUNDER OR THE MAKING OF ANY REPORT HEREUNDER,
OR SHALL COMMIT ANY MATERIAL BREACH OF ANY COVENANT, REPRESENTATION, WARRANTY OR
AGREEMENT HEREIN CONTAINED, OR SHALL MAKE ANY FALSE REPORT TO QUALCOMM;
PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH BREACH WHICH IS CAPABLE OF BEING
CURED, QUALCOMM SHALL NOT HAVE A RIGHT TO TERMINATE THIS AGREEMENT FOR CAUSE
UNLESS AND UNTIL LICENSEE SHALL HAVE FAILED TO REMEDY ANY SUCH DEFAULT, BREACH
OR REPORT WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF BY QUALCOMM. 
LICENSEE SHALL BE ABLE TO EFFECTUATE SUCH CURE WITH RESPECT TO A DEFAULT IN THE
MAKING OF ANY REPORT OR PAYMENT OF ANY AMOUNTS DUE HEREUNDER NO MORE THAN THREE
TIMES DURING THE TERM OF HIS AGREEMENT.  UPON TERMINATION OF THIS AGREEMENT FOR
CAUSE, LICENSEE SHALL DULY ACCOUNT TO QUALCOMM FOR ALL ROYALTIES AND OTHER
PAYMENTS WITHIN TEN DAYS OF SUCH TERMINATION.


 


13.2                           TERMINATION FOR CAUSE BY LICENSEE.  LICENSEE MAY
TERMINATE THIS AGREEMENT, BY WRITTEN NOTICE TO QUALCOMM, IF QUALCOMM SHALL
COMMIT ANY MATERIAL BREACH OF ANY MATERIAL COVENANT, REPRESENTATION, WARRANTY OR
AGREEMENT HEREIN CONTAINED; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH
BREACH WHICH IS CAPABLE OF BEING CURED, LICENSEE SHALL NOT HAVE A RIGHT TO
TERMINATE THIS AGREEMENT FOR CAUSE UNLESS AND UNTIL QUALCOMM SHALL HAVE FAILED
TO REMEDY ANY SUCH MATERIAL BREACH WITHIN THIRTY (30) DAYS AFTER RECEIPT BY
QUALCOMM OF WRITTEN NOTICE THEREOF BY LICENSEE.


 


13.3                           BANKRUPTCY, DISSOLUTION OR LIQUIDATION. A PARTY
SHALL PROVIDE WRITTEN NOTICE (THE ”NOTICE”) TO THE OTHER PARTY IMMEDIATELY UPON
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS (THE ”EVENTS”):  (A) INSOLVENCY,
BANKRUPTCY OR LIQUIDATION OR FILING OF ANY APPLICATION THEREFOR, OR OTHER
COMMITMENT OF AN AFFIRMATIVE ACT OF INSOLVENCY; (B) ATTACHMENT, EXECUTION OR
SEIZURE OF SUBSTANTIALLY ALL OF THE ASSETS OR FILING OF ANY APPLICATION
THEREFOR; (C) ASSIGNMENT OR TRANSFER OF THAT PORTION OF THE BUSINESS TO WHICH
THIS AGREEMENT PERTAINS TO A TRUSTEE FOR THE BENEFIT OF CREDITORS; (D)
DISPOSITION, BY SALE OR ASSIGNMENT OF ALL OF ITS RIGHTS, OF THAT PORTION OF THE
BUSINESS OR THE MATERIAL ASSETS TO WHICH THIS AGREEMENT PERTAINS OR OF THE
MAJORITY OF THE EQUITY OR VOTING STOCK OF LICENSEE, IN VIOLATION OF SECTION 15
OF THIS AGREEMENT; OR (E) TERMINATION OF ITS BUSINESS OR DISSOLUTION.  EITHER
PARTY SHALL ALSO HAVE THE RIGHT TO TERMINATE THIS AGREEMENT WITH IMMEDIATE
EFFECT BY GIVING WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY AT ANY TIME
UPON OR BEFORE THE LATER OF (I) SIXTY (60) DAYS AFTER THE OCCURRENCE OF ANY OF
THE EVENTS WITH RESPECT TO SUCH OTHER PARTY (UNLESS SUCH EVENT CEASES WITHIN
SUCH PERIOD), OR (II) SIXTY (60) DAYS AFTER RECEIPT OF THE NOTICE (UNLESS SUCH
EVENT CEASES WITHIN SUCH PERIOD).


 

14

--------------------------------------------------------------------------------


 


13.4                           TERMINATION IN THE EVENT OF LITIGATION.  QUALCOMM
AT ITS OPTION MAY TERMINATE THE LICENSE FROM QUALCOMM TO LICENSEE IN THE EVENT
THAT LICENSEE INITIATES ANY LITIGATION AGAINST QUALCOMM OR ITS AFFILIATES WHICH
INCLUDES ANY CLAIM FOR INTELLECTUAL PROPERTY INFRINGEMENT AND LICENSEE DOES NOT
PREVAIL ON ALL SUCH INTELLECTUAL PROPERTY INFRINGEMENT CLAIMS.


 


13.5                           RIGHTS UPON TERMINATION.  UPON ANY TERMINATION OF
THIS AGREEMENT ALL LICENSES GRANTED BY QUALCOMM HEREUNDER SHALL ALSO TERMINATE
AND LICENSEE SHALL IMMEDIATELY CEASE USING ANY OF QUALCOMM’S INTELLECTUAL
PROPERTY AND RETURN OR DESTROY ALL INFORMATION AND DOCUMENTATION FURNISHED BY
QUALCOMM TO LICENSEE. THE LICENSES GRANTED BY LICENSEE HEREUNDER SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT AND REMAIN IN FULL FORCE AND EFFECT THEREAFTER
UNTIL ALL OF LICENSEE’S INTELLECTUAL PROPERTY HAS EXPIRED; EXCEPT THAT, UPON
TERMINATION OF THIS AGREEMENT BY LICENSEE FOR CAUSE, ALL LICENSES GRANTED BY
LICENSEE HEREUNDER SHALL ALSO TERMINATE AND QUALCOMM SHALL IMMEDIATELY CEASE
USING ANY OF LICENSEE’S INTELLECTUAL PROPERTY.  ANY TERMINATION OR EXPIRATION OF
THIS AGREEMENT UNDER THIS SECTION 13 SHALL NOT RELIEVE LICENSEE FROM ITS
OBLIGATION UNDER SECTION 14 HEREOF TO MAKE A REPORT OR FROM ITS LIABILITY FOR
PAYMENT OF ROYALTIES ON SUBSCRIBER UNITS SOLD ON OR PRIOR TO THE DATE OF SUCH
TERMINATION AND SHALL NOT PREJUDICE THE RIGHT TO RECOVER THE FULL AMOUNT OF THE
UP-FRONT LICENSE FEE AND ANY ROYALTIES OR OTHER SUMS DUE OR ACCRUED AT THE TIME
OF SUCH TERMINATION AND SHALL NOT PREJUDICE ANY CAUSE OF ACTION OR CLAIM ACCRUED
OR TO ACCRUE ON ACCOUNT OF ANY BREACH OR DEFAULT.  FURTHERMORE, ANY TERMINATION
OF THIS AGREEMENT UNDER THIS SECTION SHALL NOT PREJUDICE THE RIGHT OF QUALCOMM
TO CONDUCT A FINAL AUDIT OF THE RECORDS OF LICENSEE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 14 HEREOF.  NO TERMINATION HEREUNDER SHALL LIMIT THE
RIGHTS OF LICENSEE TO SELL THOSE SUBSCRIBER UNITS IN INVENTORY OR IN PROCESS AT
THE TIME OF TERMINATION, SUBJECT TO PAYMENT OF THE ROYALTY APPLICABLE TO THE
SALE OF SUCH SUBSCRIBER UNITS AND CONTINUED COMPLIANCE WITH THE OTHER PROVISIONS
OF THIS AGREEMENT.


 


14.                                 RECORDS AND AUDITS.


 


14.1                           RECORDS. LICENSEE SHALL KEEP ACCURATE AND
COMPLETE BOOKS AND RECORDS CONCERNING ANY SUBSCRIBER UNITS IT MAY SELL, UNDER
THIS AGREEMENT.  AS APPLICABLE, SUCH BOOKS AND RECORDS SHALL INCLUDE THE DATE OF
TRANSACTION INVOLVING SALES OF SUBSCRIBER UNITS, INCLUDING THE NUMBER OF ITEMS
SOLD.  LICENSEE SHALL REQUIRE IN ITS AGREEMENTS WITH SUBLICENSEES THAT EACH
SUBLICENSEE AGREE TO RECORD KEEPING AND AUDITS SUBSTANTIALLY THE SAME AS
DESCRIBED IN THIS SECTION 14.  LICENSEE HEREBY AGREES TO CONDUCT PERIODIC AUDITS
OF ITS SUBLICENSEES AS REQUESTED BY QUALCOMM.  THE RESULTS OF SUCH AUDITS
(TOGETHER WITH ALL SUPPORTING INFORMATION) SHALL BE INCLUDED IN THE RECORDS
DESCRIBED HEREIN AND SUBJECT TO AUDIT BY QUALCOMM AS PROVIDED IN THIS SECTION. 
QUALCOMM SHALL BE AN INTENDED THIRD PARTY BENEFICIARY OF LICENSEE’S RIGHTS OF
AUDIT WITH RESPECT TO ITS SUBLICENSEES, WITH ALL PROPER AUTHORITY TO ENFORCE
SUCH RIGHTS DIRECTLY AGAINST ANY SUCH SUBLICENSEE.  LICENSEE’S AGREEMENTS WITH
ITS SUBLICENSEES SHALL EXPRESSLY STATE THESE THIRD PARTY BENEFICIARY RIGHTS. 
LICENSEE SHALL FURNISH QUALCOMM WITHIN THIRTY (30) DAYS AFTER THE END OF EACH
CALENDAR QUARTER A CERTIFICATE, IN THE FORM ATTACHED HERETO AS EXHIBIT B, SIGNED
BY A RESPONSIBLE OFFICIAL OF LICENSEE SHOWING THE TRANSACTIONS AND CORRESPONDING
AMOUNTS DURING SAID CALENDAR QUARTER AND ANY OTHER INFORMATION AS MAY BE
REASONABLY REQUESTED BY QUALCOMM.


 


15

--------------------------------------------------------------------------------



 


14.2                           AUDITS.  QUALCOMM MAY, NO MORE THAN ONCE EACH
CALENDAR YEAR, CONDUCT (ITSELF AND/OR THROUGH ITS AGENT) AN AUDIT ON REASONABLE
NOTICE OF LICENSEE’S APPLICABLE BOOKS AND RECORDS TO CONFIRM THAT LICENSEE HAS
NOT UNDERPAID THE ROYALTIES DUE TO QUALCOMM IN FULFILLING LICENSEE’S OBLIGATIONS
UNDER THE TERMS AND CONDITIONS SET FORTH IN SECTION 5.2 ABOVE. QUALCOMM’S
WRITTEN NOTICE TO LICENSEE OF QUALCOMM’S INTENTION TO AUDIT LICENSEE’S BOOKS AND
RECORDS SHALL INCLUDE A PROPOSED COMMENCEMENT DATE FOR SUCH AUDIT, SUCH PROPOSED
COMMENCEMENT DATE TO BE NO EARLIER THAN THIRTY (30) DAYS AFTER THE DATE OF SUCH
NOTICE.  LICENSEE AGREES TO ALLOW THE AUDIT TO COMMENCE NO LATER THAN THIRTY
(30) DAYS AFTER QUALCOMM’S PROPOSED AUDIT COMMENCEMENT DATE.  LICENSEE FURTHER
AGREES TO HAVE ASSEMBLED IN A SINGLE LOCATION THE NECESSARY BOOKS AND RECORDS
FOR SUCH AUDIT TO BE CARRIED OUT AND SHALL MAKE AVAILABLE SUCH PERSONNEL AS ARE
REASONABLY NECESSARY TO INTERPRET AND EXPLAIN SUCH BOOKS AND RECORDS.  THE COST
OF SUCH AUDIT SHALL BE BORNE BY QUALCOMM, OTHER THAN LICENSEE’S COST OF
PROVIDING ITS BOOKS, RECORDS AND PERSONNEL, UNLESS SUCH AUDIT DETERMINES THAT
THE LICENSEE HAS UNDERPAID THE ROYALTIES DUE HEREUNDER BY [***]; IN WHICH CASE,
LICENSEE SHALL, IN ADDITION TO PAYING THE DEFICIENCY PLUS LATE PAYMENT CHARGES,
PAY THE COST OF SUCH AUDIT. LICENSEE SHALL PRESERVE AND MAINTAIN ALL SUCH BOOKS
AND RECORDS REQUIRED FOR AUDIT FOR A PERIOD OF FIVE (5) YEARS AFTER THE CALENDAR
QUARTER FOR WHICH THE BOOKS AND RECORDS APPLY.


 


15.                                 ASSIGNMENT.


 

Except as provided in this clause, LICENSEE shall not assign this Agreement or
any right or interest under this Agreement, nor delegate any work or obligation
to be performed under this Agreement (an ”assignment”), without QUALCOMM’s prior
written consent, which consent shall be at QUALCOMM’s sole discretion.  Any
attempted assignment in contravention of this Section 15 shall be void and
ineffective.  For purposes of this Agreement, an ”assignment” by LICENSEE under
this Section shall be deemed to include, without limitation, the following: 
(a) a change in the beneficial ownership of LICENSEE of greater than fifty
percent (50%) (whether in a single transaction or a series of related
transactions) if LICENSEE is a partnership, trust, limited liability company or
other like entity; (b) the acquisition of more than fifty percent (50%) of any
class of LICENSEE’s voting stock (or any class of non-voting security
convertible into voting stock) by a third party (whether in a single transaction
or series of related transactions) resulting in an effective change of control
of LICENSEE; or (c) the sale of more than fifty percent (50%) of LICENSEE’s
assets (whether in a single transaction, or series of related transactions).

 


16.                                 COMPLIANCE WITH U.S. REGULATIONS.


 

Nothing contained in this Agreement shall require or permit LICENSEE or QUALCOMM
to do any act inconsistent with the requirements of (a) the regulations of the
United States Department of Commerce, or (b) the foreign assets controls or
foreign transactions controls regulations of the United States Treasury
Department, or (c) of any similar United States law, regulation or executive
order as the same may be in effect from time to time.  To enable QUALCOMM to
export QUALCOMM’s Intellectual Properly or technical data to LICENSEE in
compliance with the requirements of the Export Administration Regulations (EAR),
LICENSEE hereby gives its assurance to QUALCOMM that LICENSEE will not re-export
or otherwise disclose, directly or indirectly, any of QUALCOMM’s Intellectual
Property or “technical data” received from QUALCOMM, nor allow the direct
product thereof to be shipped

 

16

--------------------------------------------------------------------------------


 

directly or indirectly to any of the following countries, unless permitted by
U.S. law in effect at the time of such export:

 

Albania

 

Libya

Afghanistan

 

Lithuania

Angola

 

 

Armenia

 

Macau

Azerbaijan

 

Moldova

Belarus

 

Mongolia

Bulgaria

 

North Korea

Cambodia

 

People’s Republic of China

Cuba

 

Romania

Estonia

 

Russia

Georgia

 

Sudan

Iran

 

Syria

Iraq

 

Tajikistan

Kazakhstan

 

Turkmenistan

Kyrgystan

 

Ukraine

Laos

 

Uzbekistan

Latvia

 

Vietnam

 

LICENSEE agrees that no products, proprietary data, know-how, software, or other
information received from QUALCOMM will be directly employed in missile
technology, sensitive nuclear, or chemical biological weapons end uses or by
such end users.  The foregoing obligations are U.S. legal requirements, and
therefore, such obligations shall survive any termination of this Agreement.

 


17.                                 PUBLICITY.


 

Each Party shall submit to the other proposed copy of all advertising wherein
the name, trademark, code, specification or service mark of the other Party is
mentioned; and neither Party shall publish or use such advertising without the
other’s prior written approval.  Such approval shall be granted or withheld as
promptly as possible (usually within ten (10) days), and may be withheld only
for good cause.

 


18.                                 SURVIVAL OF OBLIGATIONS.


 

The Parties’ rights and obligations which, by their nature, would continue
beyond the termination, cancellation, or expiration of this Agreement, including
but not limited to those rights and obligations of the parties set forth in
Section 10 entitled “INFORMATION,” shall survive such termination, cancellation,
or expiration.

 


19.                                 SEVERABILITY.


 

If any provision in this Agreement shall be held to be invalid or unenforceable,
the remaining portions shall remain in effect.  In the event such invalid or
unenforceable provision is

 

17

--------------------------------------------------------------------------------


 

considered an essential element of this Agreement, the Parties shall promptly
negotiate a replacement provision.

 


20.                                 NON-WAIVER


 

No waiver of the terms and conditions of this Agreement, or the failure of
either Party strictly to enforce any such term or condition on one or more
occasions shall be construed as a waiver of the same or of any other term or
condition of this Agreement on any other occasion.

 


21.                                 NOTICES.


 

All notices, requests, demands, consents, agreements and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be mailed to the Party to whom notice is to be given, by facsimile, and
confirmed by first class mail, postage prepaid, and properly addressed as follow
(in which case such notice shall be deemed to have been duly given on the day
the notice is first received by the Party):

 

QUALCOMM Incorporated
5775 Morehouse Drive
San Diego, CA  92121-1714

 

UTStarcom, Inc. 1275
Harbor Bay Parkway
Alameda, CA  94502

 

 

 

Facsimile No.:  (858) 658-2500
Telephone No.:  (858) 587-1121
Attn:  President

 

Facsimile No.:  (510) 864-8802
Telephone No.:  (510) 864-8800
Attn:  Russell Boltwood

 

 

 

with a copy to:
General Counsel

 

with a copy to:
General Counsel

 

The above addresses can be changed by providing notice to the other Party in
accordance with this Section.

 


22.                                 PUBLICATION OF AGREEMENT.


 

Except as may otherwise be required by law or as reasonably necessary for
performance hereunder, each Party shall keep this Agreement and its provisions
confidential, and shall not disclose this Agreement or its provisions without
first obtaining the written consent of the other Party, which consent shall not
be unreasonably withheld.  The confidentiality obligations hereunder do not
apply to the existence of this Agreement or the fact that QUALCOMM and LICENSEE
have executed this Agreement, but do apply to the terms and conditions of this
Agreement.  Any press release or other announcement by either Party concerning
the entering into of this Agreement shall be subject to the prior written
approval of other Party, which approval shall not be unreasonably withheld.  In
case a press release or other public announcement to the effect of the Parties’
entering into of this Agreement is issued by either Party pursuant to the
preceding sentence, (i) QUALCOMM may thereafter make a press release or other
public announcement to the effect that LICENSEE is one of QUALCOMM’S licensees
for Subscriber Units without prior written approval of LICENSEE and (ii)
LICENSEE may

 

18

--------------------------------------------------------------------------------


 

thereafter make a press release or other public announcement to the effect that
LICENSEE is licensed by QUALCOMM for Subscriber Units without prior written
approval of QUALCOMM. Notwithstanding anything to the contrary herein, QUALCOMM
may identify LICENSEE on its public web site and other public documents as a
QUALCOMM Subscriber Unit Licensee or authorized supplier.

 


23.                                 APPLICABLE LAW; VENUE.


 

This Agreement is made and entered into in the State of California and shall be
governed by and construed and enforced in accordance with the laws of the State
of California without regard to conflict of laws principles.  Any dispute, claim
or controversy arising out of or relating to this Agreement, or the breach or
validity hereof, except for those disputes expressly addressed in Section 24
hereof, shall be adjudicated only by a court of competent jurisdiction in the
county of San Diego, State of California.

 


24.                                 DISPUTES RELATING TO FOREIGN PATENTS.


 

Any controversy, claim or dispute (separately or collectively, the ”Dispute”) as
to whether a product manufactured and/or sold by LICENSEE outside the United
States would, but for the license granted hereunder, infringe any foreign patent
of QUALCOMM licensed hereunder and therefore is subject to royalties hereunder,
shall be resolved in accordance with the procedures specified in this Section 24
which shall be the sole and exclusive procedures for the resolution of any such
Dispute.

 

The Parties will attempt in good faith to resolve promptly any Dispute by
negotiations between senior executives of the Parties who have the authority to
settle the Dispute.  If the Dispute is not resolved within thirty (30) days of a
party’s written request for negotiation, either party may initiate arbitration
as hereinafter provided.

 

A Party desiring to commence arbitration shall provide written notice to the
other Party setting forth the Dispute(s) to be arbitrated.  Within ten (10) days
of receipt of such written notice, the Parties will attempt in good faith to
reach agreement on an impartial arbitrator having as nearly as practicable the
following qualifications in order of importance:  (1) at least ten years
experience in patent litigation, including substantial participation in at least
two patent trials, and/or ten years experience in patent prosecution in the
telecommunications field and/or at least three years experience as a Federal
Court of Appeals or District Court Judge, (2) expertise in the field of digital
spread spectrum communications as applied to the telecommunications industry,
and (3) some familiarity with the patent laws of the country or countries at
issue in the Dispute. In the event the Parties are unable to agree upon an
arbitrator within thirty (30) days of the above written notice, the arbitrator
shall be selected by Judicial Arbitration and Mediation Service/Endispute, Inc.
or some similar company if the Judicial Arbitration and Mediation.
Service/Endispute, Inc. is not available).  The selected arbitrator shall be
impartial and shall have, as nearly as practicable, the qualifications set forth
above.  The Parties will share equally the fees and expenses of the arbitrator.

 

The arbitration hearing shall commence in San Diego within 60 days of the
appointment of the arbitrator.  The Parties shall be entitled to conduct
discovery prior to the arbitration

 

19

--------------------------------------------------------------------------------


 

hearing in accordance with the Federal Rules of Civil Procedure, subject to any
limitations ordered by the arbitrator.

 

The arbitration hearing shall be conducted in accordance with the Federal
Rules of Civil Procedure and the Federal Rules of Evidence or such other
procedures and rules set by the arbitrator. The arbitrator shall be authorized
and empowered only to rule as to whether products manufactured and/or Sold by
LICENSEE in a foreign country or countries would, but for the license granted
hereunder, infringe any claim of the applicable foreign patent(s) of QUALCOMM,
and if so, the amount of the royalties owed by LICENSEE as to such product(s)
under Section 5.2 of this Agreement.  The arbitrator shall award attorneys’ fees
and costs to the prevailing Party.  The arbitrator shall have no authority to
determine whether or not any product(s) of LICENSEE imported into or
manufactured and/or Sold in the United States is subject to the payment of
royalties under this Agreement or to determine any other issue except those
expressly set forth above.  The arbitrator shall have no authority to make any
finding or award as to the validity or enforceability of any patent.

 

The final award of the arbitrator shall be rendered in writing and signed by the
arbitrator. The final award shall be entered within thirty (30) days of the
commence of the arbitration hearing.  Each Party agrees to abide by the
arbitration award, and to the enforcement of the arbitration award in the United
States.  Each Party further agrees that judgment may be entered upon the award
in any court of competent jurisdiction in the United States.

 


25.                                 LATE CHARGE.


 

Each Party may charge the other a late charge, with respect to any amounts that
the other owes hereunder and fails to pay on or before the due date, in an
amount equal to the [***]. The Parties agree that such late charges are
administrative in nature and are intended to defray each Party’s costs in
processing and handling late payments.

 


26.                                 ATTORNEYS’ FEES.


 

In the event of any proceeding to enforce the provisions of this Agreement, the
prevailing Party (as determined by the court) shall be entitled to reasonable
attorneys’ fees as fixed by the court.

 


27.                                 ENTIRE AGREEMENT.


 

The terms and conditions contained in this Agreement supersede all prior and
contemporaneous oral or written understandings between the Parties with respect
to the subject matter thereof and constitute the entire agreement of the Parties
with respect to such subject matter.  Such terms and conditions shall not be
modified or amended except by a writing signed by authorized representatives of
both Parties.

 


28.                                 INDEPENDENT CONTRACTORS.


 

The relationship between QUALCOMM and LICENSEE is that of independent
contractors.  QUALCOMM and LICENSEE are not joint venturers, partners, principal
and agent,

 

20

--------------------------------------------------------------------------------


 

master and servant, employer or employee, and have no other relationship other
than independent contracting parties.

 


29.                                 U.S. DOLLARS.


 

All payments to be made hereunder shall be made in dollars of the United States
of America by wire-transfer and at a bank to be designated by the payee.

 


30.                                 FORCE MAJEURE


 

Neither Party shall be in default or liable for any loss or damage resulting
from delays in performance or from failure to perform or comply with terms of
this Agreement (other than the obligation to make payments, which shall not be
affected by this provision) due to any causes beyond its reasonable control,
which causes include but are not limited to Acts of God or the public enemy;
riots and insurrections; war; fire; strikes and other labor difficulties
(whether or not the party is in a position to concede to such demands);
embargoes; judicial action; lack of or inability to obtain export permits or
approvals, necessary labor, materials, energy, components or machinery; and acts
of civil or military authorities.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date. This Agreement may be signed in counterpart.

 

QUALCOMM Incorporated

UTStarcom, Inc.

 

 

BY:

  /s/

 

BY:

  /s/ Hong Liang Lu

 

 

 

TITLE:

 

 

TITLE:

 

 

 

21

--------------------------------------------------------------------------------


 

Subscriber Unit License Agreement

 

Section 6.3 Notice

 

[***]

 

--------------------------------------------------------------------------------


 

Subscriber Unit License Agreement

 

Section 8.1 Notice

 

Please affix to the exterior or the interior of the transceiver unit of each
Subscriber Unit and the packaging containing such Subscriber Unit a legible
notice reading:

 

“Licensed by QUALCOMM Incorporated under one or more of the following Patents:

 

4,901,307

 

5,490,165

 

5,056,109

 

5,504,773

 

5,101,501

 

5,778,338

5,506,865

 

5,109,390

 

5,511,073

 

5,228,054

 

5,535,239

 

5,710,784

5,267,261

 

5,544,196

 

5,267,262

 

5,568,483

 

5,337,338

 

5,659,569

5,600,754

 

5,414,796

 

5,657,420

 

5,416,797”

 

 

 

 

 

--------------------------------------------------------------------------------